DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20, in the reply filed on 10/10/2022 is acknowledged.
Claims 21-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/10/2022.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities: 
In claim 1, ll 5, “the implant” should be “said implant”
In claim 7, ll 5, “the implant” should be “said implant”
In claim 1, ll 4, "said container” should be “said hollow container”
In claim 7, ll 4, “said container” should be “said hollow container”
In claim 13, ll 3, “the container” should be “said hollow container”
In claim 14, ll 1, “said container” should be “said hollow container”
In claim 15, ll 1, “said container” should be “said hollow container” 
In claim 7, ll 11 “longitudinal axis_for” should be “longitudinal axis for”
In claim 7, ll 12 “with the implant during the removal process” should be “with said implant during a removal process”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6, 8-9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the limitations “said recessed portions” and “said gripping portions” render the claim indefinite. This is because in claim 1, the antecedent limitation is “at least one recessed portion” and “at least one gripping portion” respectively which reads as the limitation including one or more of these structures, while in claim 2, it is required for there to be more than one of each. For the purposes of prior art examination, claim 2 will be interpreted to additionally claim more recessed portions and gripping portions positively, for example as “wherein said at least one recessed portion is a plurality of recessed portions and wherein said at least one gripping portion is a plurality of gripping portions, wherein said plurality of recessed portions are curved between said plurality of gripping portions”. Appropriate correction is required.
Claim 4 recites the limitation "said plurality of gripping portions" in ll 4.  There is insufficient antecedent basis for this limitation in the claim. It is not clear that if said plurality of gripping portions is the same as “a pair of gripping portions” in ll 2 of claim 4, or different. For the purposes of prior art examination, they will be interpreted to as the same. Appropriate correction is required.
In claim 5, the limitation “each of said gripping portions” and “said recessed portions” render the claim indefinite.  This is because in claim 1, the antecedent limitations are “at least one gripping portion” and “at least one recessed portion” which reads as the limitation including one or more of these structures, while in claim 5, it is required for there to be more than one of each. For the purposes of prior art examination, the claim will be interpreted to additionally claim more gripping portions and recessed portions positively. Appropriate correction is required. 
In regards to claim 6, the limitation “each of said recessed portions” and “said gripping portions” render the claim indefinite. This is because in claim 1, the antecedent limitations are “at least one gripping portion” and “at least one recessed portion” which reads as the limitation including one or more of these structures, while in claim 6, it is required for there to be more than one of each. Appropriate correction is required. 
Claim 8 recites the limitation "said connector part" in ll 1.  There is insufficient antecedent basis for this limitation in the claim. It is not clear that if said connector part is the same as “a connector port” in ll 6 of claim 7, or different. For the purposes of prior art examination, they will be interpreted to as the same. Appropriate correction is required.
Claim 9 is rejected as being dependent on claim 8.
In claim 12, the limitations “said recessed portions” and “said gripping portions” render the claim indefinite. This is because in claim 11, the antecedent limitation is “at least one recessed portion” and “at least one gripping portion” respectively which reads as the limitation including one or more of these structures, while in claim 12, it is required for there to be more than one of each. For the purposes of prior art examination, claim 12 will be interpreted to additionally claim more recessed portions and gripping portions positively, for example as “wherein said at least one recessed portion is a plurality of recessed portions and wherein said at least one gripping portion is a plurality of gripping portions, wherein said plurality of recessed portions are curved between said plurality of gripping portions”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-10, 13, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chacon Quiros et al (US 20190125401 A1), herein referenced to as “Chacon Quiros”.
In regards to claim 1, Chacon Quiros discloses: A removal device 180 (see Figs. 16A-16B, [0068]) for removing an implant 12 (see [0037]), said removal device 180 comprising: a hollow container 182 (see Figs. 16A-16B, [0068]) extending between a first end (see annotated Fig. 16A below) and a second end (see annotated Fig. 16A below) along a longitudinal axis (see annotated Fig. 16A below) with a middle portion (see annotated Fig. 16A below) disposed between said first and second ends (see annotated Fig. 16A below), and said container 182 having an interior container surface interior surface of 182 defining a volume the volume of 182 for receiving and containing the implant 12, a connector port 198 (see Fig. 16B, [0069]) coupled to said second end (see annotated Fig. 16A below) of said hollow container 182, and adapted for connection to a suction device 186 (see Figs. 16A-16B, [0069]-[0070]), and a nozzle 248 (see Figs. 16A-16B, [0072]) coupled to said first end (see annotated Fig. 16A below) of said hollow container 182 extending away from said first end (see annotated Fig. 16A below) along a nozzle axis (see annotated Fig. 16A below) with said nozzle 248 having an interior nozzle surface inner surface of 248 and terminating at a nozzle opening 250 (see Figs. 16A-16B, [0072]), wherein said nozzle opening 250 of said nozzle 248 includes at least one gripping portion (see annotated Fig. 16A below, the gripping portion extends more distally) and at least one recessed portion (see annotated Fig. 16A below, the recessed portion does not extend as far distally; wherein one side of the opening 250 may extend more distally than the other side of the opening 250, [0073]).

    PNG
    media_image1.png
    545
    907
    media_image1.png
    Greyscale

In regards to claim 13, Chacon Quiros discloses: the removal device of claim 1, see 102 rejection above. Chacon Quiros further discloses: wherein said nozzle 248 is formed from a material having sufficient rigidity (see [0073], that is rigid enough to dilate an incision site) such that said nozzle 248 resists deformation and said nozzle opening remains open for permitting passage of the implant 12 into the container 182 to occupy the volume interior of 182.  
In regards to claim 18, Chacon Quiros discloses: the removal device of claim 1, see 102 rejection above. Chacon Quiros further discloses: said nozzle 248 (nozzle tapers towards the longitudinal axis, hence it is spaced from an exterior container surface) is spaced from an exterior container surface the surface of 248 of said middle portion (see annotated Fig. 16A below claim 1) toward said longitudinal axis (see annotated Fig. 16A below claim 1).  
In regards to claim 7, Chacon Quiros discloses: A removal device 180 (see Figs. 16A-16B, [0068])  for removing an implant 12 (see Fig. 13, [0037]), said removal device 180 comprising: a hollow container 182 (see Figs. 16A-16B, [0068]) extending between a first end (see annotated Fig. 16A below) and a second end (see annotated Fig. 16A below) along a longitudinal axis (see annotated Fig. 16A below) with a middle portion (see annotated Fig. 16A below) disposed between said first and second ends (see annotated Fig. 16A below), and said container 182 having an interior container surface inner surface of 182 defining a volume 182 has a volume for receiving and containing the implant 12 (see Fig. 13), a connector port 198 (see Figs. 16A-16B, [0069]) coupled to said second end (see annotated Fig. 16A below, [0064]-[0066], the suction device 162 is coupled to the second end of the hollow tube so that when suction is activated, an implant 12 is drawn into the hollow connector, as such the connector port is coupled to said second end of said hollow container) of said hollow container 182, and adapted for connection to a suction device 186 (see Fig. 13, [0064]), and a nozzle 248 (see Fig. 13, [0064]) coupled to said first end (see annotated Fig. 16A below) of said hollow container 182 extending away from said first end (see annotated Fig. 16A below) along a nozzle axis (see annotated Fig. 16A below) with said nozzle 248 having an interior nozzle surface inner surface of 248 and terminating at a nozzle opening 250 (see Figs. 16A-16B, [0072]) and said nozzle axis (see annotated Fig. 16A below) being offset from said longitudinal axis (see annotated Fig. 16A below) such that said nozzle opening 250 is offset from said middle portion (see annotated Fig. 16A below) of said hollow container 152 along said longitudinal axis (see annotated Fig. 16A below, the nozzle opening is distally and superiorly offset from the longitudinal axis) for aligning with the implant 12 during the removal process.  


    PNG
    media_image2.png
    545
    907
    media_image2.png
    Greyscale

In regards to claims 8 and 9, Chacon Quiros discloses: the removal device of claim 7 and 8 respectively, see 102 rejection above. Chacon Quiros further discloses: wherein said connector part 198 defines a connector axis (see annotated Fig. 16B below) parallel to said longitudinal axis (see annotated Fig. 16B below); wherein said connector axis (see annotated Fig. 16B below) and said nozzle axis (see annotated Fig. 16B below) are radially spaced from each other (the nozzle axis and the connector axis, and are spaced from each in radial directions from the longitudinal axis) relative to said longitudinal axis (see annotated Fig. 16B below).  


    PNG
    media_image3.png
    592
    798
    media_image3.png
    Greyscale

In regards to claim 10, Chacon Quiros discloses: the removal device of claim 7, see 102 rejection above. Chacon Quiros further discloses: wherein said connector port 198 defines a connector axis (see annotated Fig. 16B below claim 8) parallel to said longitudinal axis (see annotated Fig. 16B below claim 8) and said nozzle axis (see annotated Fig. 16B below claim 8) such that said nozzle 248 extends in an opposite direction from said connector port 198 (see annotated Fig. 13 below claim 8, the nozzle extends in a distal direction while the connector port extends towards the proximal direction, leading to the suction device 186).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Berk et al (US 20150182256 A1), herein referenced to as “Berk”.
In regards to claim 1, Berk discloses: A removal device 200 (see Fig. 2, [0033]-[0034]) for removing an implant foreign object (see abstract), said removal device 200 comprising: a hollow container 210 (see Fig. 2, [0033]) extending between a first end (see annotated Fig. 2 below) and a second end (see annotated Fig. 2 below) along a longitudinal axis (see annotated Fig. 2 below) with a middle portion (see annotated Fig. 2 below) disposed between said first and second ends (see annotated Fig. 2 below), and said container 210 having an interior container surface 212 (see Fig. 2, [0033]) defining a volume (210 has a volume within it) for receiving and containing the implant foreign object, a connector port 230 (see Fig. 2, [0034]) coupled to said second end of said hollow container 210, and adapted for connection vacuum line (see [0034]) to a suction device vacuum pump (see [0034]), and a nozzle 220 (see Fig. 2, [0033]) coupled to said first end of said hollow container 210 extending away from said first end (see annotated Fig. 2 below) along a nozzle axis (see annotated Fig. 2 below) with said nozzle having an interior nozzle surface 222 (see Fig. 2, [0033]) and terminating at a nozzle opening the opening of 220. This embodiment of Berk does not explicitly disclose: wherein said nozzle opening of said nozzle includes at least one gripping portion and at least one recessed portion.  


    PNG
    media_image4.png
    508
    782
    media_image4.png
    Greyscale

However, a variant embodiment (Fig. 10) of Berk teaches in the same field of invention a removal device (see Fig. 10) with a hollow container 1010, with a first end the end of 1010, a nozzle (see annotated Fig. 10 below) and the nozzle opening (see annotated Fig. 10 below). The variant embodiment of Berk further teaches: wherein said nozzle opening of said nozzle (see annotated Fig. 10 below) includes at least one gripping portion 1020 (see Fig. 10, [0047], paddle shaped grippers) and at least one recessed portion (see annotated Fig. 10 below, the paddle-shaped grippers, to be paddle shaped would require there to be two recessed portions in between them to be paddle shaped). 


    PNG
    media_image5.png
    439
    578
    media_image5.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berk to incorporate the teachings of a variant embodiment of Berk and have said nozzle opening of said nozzle includes at least one gripping portion and at least one recessed portion. Motivation for such can be found in Berk as this aids the device in reaching around bends and corners and this shape has more specificity to accommodate the gripping of the foreign object (see [0047]). 
In regards to claim 2, Berk teaches: the removal device of claim 1, see 103 rejection above. The variant embodiment (Fig. 10) of Berk further teaches: wherein said recessed portions (see annotated Fig. 10 below claim 1) are curved (the recessed portions are curved, see annotated Fig. 10 below claim 1) between said gripping portions 1020. 
In regards to claim 3, Berk teaches: the removal device of claim 1, see 103 rejection above. The variant embodiment (Fig. 10) of Berk further teaches: wherein said at least one gripping portion 1020 comprises a plurality of gripping portions 1020 (there are two, hence a plurality), and wherein said at least one recessed portion (see annotated Fig. 10 below claim 1) comprises a plurality of recessed portions (see annotated Fig. 10 below claim 1, there are two, hence a plurality), with a respective one (see annotated Fig. 10 below claim 1, one the recessed portions) of said plurality of recessed portions (see annotated Fig. 10 below claim 1) positioned between each respective pair (between the pair that makes 1020, there is a recessed portion separating the gripping portions on both sides) of said plurality of gripping portions 1020.  
In regards to claim 4, Berk teaches: the removal device of claim 1, see 103 rejection above. The variant embodiment (Fig. 10) of Berk further teaches: wherein said at least one gripping portion 1020 comprises a pair of gripping portions 1020 (there is two, hence a pair), and wherein said at least one recessed portion (see annotated Fig. 10 below claim 1) comprises a pair of recessed portions (see annotated Fig. 10 below claim 1, there are two, hence a pair), with a respective one of said pair of recessed portions (see annotated Fig. 10 below claim 1) between said pair (between the pair that makes 1020, there is a recessed portion separating the gripping portions on both sides) of said plurality of gripping portions 1020.  
In regards to claim 5, Berk teaches: the removal device of claim 1, see 103 rejection above. The variant embodiment (Fig. 10) of Berk further teaches: wherein each of said gripping portions 1020 define a terminal end surface the end surface of 1020 having an apex (see annotated Fig. 10 below), with said apex (see annotated Fig. 10 below) of each respective one of said at least one gripping portion 1020 being spaced further from said first end the end of 1010 than said recessed portions (see annotated Fig. 10 below).

    PNG
    media_image6.png
    428
    593
    media_image6.png
    Greyscale

  In regards to claim 6, Berk teaches: the removal device of claim 5, see 103 rejection above. The variant embodiment (Fig. 10) of Berk further teaches: where each of said recessed portions (see annotated Fig. 10 below claim 5) is curved they are curved and has a vertex (see annotated Fig. 10 below claim 5) with a distance the space between the apexes and the vertexes between said apex (see annotated Fig. 10 below claim 5) of said gripping portions 1020 and said vertex (see annotated Fig. 10 below claim 5) of said recessed portions (see annotated Fig. 10 below claim 5) defining a depth the depth is the distance between the apexes and the vertexes of said curved recessed portions (see annotated Fig. 10 below claim 5). 
In regards to claim 19, Berk teaches: the removal device of claim 1, see 103 rejection above. Berk further discloses: wherein said hollow container 210 is transparent (see [0054], made of materials having light conducting properties).
In regards to claim 20, Berk teaches: the removal device of claim 1, see 103 rejection above. Berk further discloses: wherein one or both of said nozzle 220 and said hollow container 210 are formed from a polycarbonate material (see [0054], polycarbonates).  
Claims 15 and 17 are rejected over a further variant embodiment (Fig. 1) of Berk.
 In regards to claims 15 and 17, Berk teaches: the removal device of claim 1, see 103 rejection above. Berk further teaches: said middle portion (see annotated Fig. 2 below claim 1) is integrally formed with the second end (see annotated Fig. 2 below claim 1, the two parts are continuous, hence integrally formed, as they form one long tube). The embodiments of Berk (Figs. 2 and 10) do not explicitly teach: wherein said container includes a second cap defining said second end with said middle portion integrally formed with said second cap; wherein an exterior surface of said hollow container includes one or more recesses or protrusions for gripping said exterior surface of said hollow container.  
However, a variant embodiment (Fig. 1) of Berk teaches in the same field of invention a removal device 100 (see Fig. 1) with a container 130 with a first end (see annotated Fig. 1 below), second end (see annotated Fig. 1 below), and a middle portion (see annotated Fig. 1 below). The variant embodiment (Fig. 1) of Berk further teaches: wherein said container 130 includes a second cap (see annotated Fig. 1 below) defining said second end (see annotated Fig. 1 below) with said middle portion (see annotated Fig. 1 below) integrally formed with said second cap (see annotated Fig. 1 below, the second cap is part of 130, hence it is integrally formed with the middle portion); wherein an exterior surface the exterior surface of 130 of said hollow container 130 includes one or more recesses (will not be examined due to being an optional alternative) or protrusions 132 (see Fig. 1, [0029], a surface, which has a different texture for gripping, hence protrusions) for gripping (see [0029], enhance grip) said exterior surface the exterior surface of 130 of said hollow container 130.

    PNG
    media_image7.png
    533
    726
    media_image7.png
    Greyscale

The substitution for one known element (the integral cylindrical second end as shown in Fig. 2 of Berk) for another (the integral second cap as the second end as shown in Fig. 1 of Berk) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the second cap as the second end shown in Fig. 2 of Berk would have yielded predictable results, namely, allowing the physician to have greater visibility of the transplant, since the tube is transparent (see [0054], transparent materials) and as the larger proximal portion (second end) allows the user to hold the device without their hand completely obscuring the proximal portion.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berk to incorporate the teachings of a variant embodiment of Berk and have wherein an exterior surface of said hollow container includes one or more recesses or protrusions for gripping said exterior surface of said hollow container. Motivation for such can be found in Berk as the surface enhances grip of the physician on the removal device (see [0029]) as here the surface includes the second cap which has the protrusions on it. 	
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chacon Quiros. 
In regards to claim 14, Chacon Quiros discloses: the removal device of claim 1, see 102 rejection above. Chacon Quiros does not explicitly disclose: wherein said container includes a first cap defining said first end with an outer peripheral end of said first cap being one of press fit or ultrasonically welded to said middle portion.  
However, a variant embodiment (Fig. 13) of Chacon Quiros teaches in the same field of invention a removal device 150 with a first end (see annotated Fig. 13 below claim 7), a second end (see annotated Fig. 13 below claim 7), and a middle portion (see annotated Fig. 13 below claim 7). Chacon Quiros further teaches: wherein said container 152 includes a first cap 160 (see Fig. 13, [0064], which meets the definition given to cap by the Merriam-Webster online dictionary as “an overlaying or covering structure”, in this case 160 is an overlaying structure on top of the first end of 152) defining said first end (see annotated Fig. 13 below claim 7) with an outer peripheral end the other periphery of 160 of said first cap 160 being one of press fit (interference fit, [0064] and [0072], a form of coupling disclosed within the specification, an interference fit is a press fit) or ultrasonically welded (not being examined due to being a conditional alternative) to said middle portion (see annotated Fig. 13 below claim 7).  
The substitution for one known element (the first cap as shown in the variant embodiment (Fig. 13) of Chacon Quiros for another (the cap-less connection as shown in Chacon Quiros (Fig. 16A)) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the first cap to connect the hollow container to the nozzle shown in the variant embodiment (Fig. 13) of Chacon Quiros would have yielded predictable results, namely, allowing an easier to grip portion of the device to detach the nozzle from the hollow container, as this first cap has a ridged surface.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
In regards to claim 16, Chacon Quiros discloses: the removal device of claim 1, see 102 rejection above. Chacon Quiros further discloses: comprising a low friction coating material highly lubricious material (see [0109]) bonded to said interior surface inner surface of 182 of said hollow container 182 to form a coating layer (see [0109], coated with), wherein an outer surface the surface of the coating of said coating layer has lower surface friction (see [0109], the coating reduces the coefficient of friction between the introducer device and the implant) than said interior surface inner surface of 182 of said hollow container 182. Chacon Quiros does not explicitly disclose: wherein the low friction coating material is bonded to said interior nozzle surface.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chacon Quiros to incorporate the teachings of Chacon Quiros and have the low friction coating material be bonded to said interior nozzle surface. This is due to low friction materials are common in the art and allows for smoother retrievals of implants, thus it would be obvious to combine. See in re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (2100). 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chacon Quiros in view of Berk. 
In regards to claims 11 and 12, Chacon Quiros discloses: the removal device of claim 7, see 102 rejection above. Chacon Quiros does not explicitly disclose: wherein said nozzle opening of said nozzle includes at least one gripping portion and at least one recessed portion; wherein said recessed portions are curved between said gripping portions. 
However, Berk in a similar field of invention teaches a removal device (see Fig. 10) with a hollow container 1010, with a first end the end of 1010, a nozzle (see annotated Fig. 10 below) and the nozzle opening (see annotated Fig. 10 below). The variant embodiment of Berk further teaches: wherein said nozzle opening of said nozzle (see annotated Fig. 10 below) includes at least one gripping portion 1020 (see Fig. 10, [0047], paddle shaped grippers) and at least one recessed portion (see annotated Fig. 10 below, the paddle-shaped grippers, to be paddle shaped would require there to be two recessed portions in between them to be paddle shaped); wherein said recessed portions (see annotated Fig. 10 below) are curved (the recessed portions are curved, see annotated Fig. 10 below) between said gripping portions 1020. 

    PNG
    media_image5.png
    439
    578
    media_image5.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chacon Quiros to incorporate the teachings of Berk and have said nozzle opening of said nozzle includes at least one gripping portion and at least one recessed portion. Motivation for such can be found in Berk as this aids the device in reaching around bends and corners and this shape has more specificity to accommodate the gripping of the foreign object (see [0047]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/
Examiner, Art Unit 3771                                                                                                                                                                                         
/SARAH A SIMPSON/Primary Examiner, Art Unit 3771